DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2021 has been entered.
Status of the Claims
	Claims 1-43 were originally filed February 17, 2018.
	The amendment received January 16, 2019 changed the status identifiers only.
	The amendment received December 19, 2020 amended claims 13-15, 17, and 18.
	The amendment received September 17, 2020 amended claims 13 and 17 (minor informalities).
	The amendment received September 8, 2021 changed the status identifiers only.
	Claims 1-43 are currently pending.
	Claims 13-15, 17, and 18 are currently under consideration.
Election/Restrictions
Applicants elected, without traverse, Group II (claims 13-19, 35, and 36) in the reply filed on January 16, 2019. Claims 1-12, 20-34, and 37-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected products and methods, there being no allowable generic or linking claim. 

Streptococcus, DC2-3X, open surgery, and solution as the species in the reply filed on January 16, 2019. Claims 16, 19, 35, and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
Priority
The present application claims the benefit of 62/460,284 filed February 17, 2017.
Maintained Rejections
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Russell et al. U.S. Patent Application Publication 2011/0288274 published November 24, 2011.
For present claims 13-15, 17, and 18, Russell et al. teach methods of providing non-thrombogenic collagen fusion proteins which are anti-adhesion comprising bacterial/Streptococcus collagen backbone with triple helix forming peptide motifs in solution and hydrogels wherein the product can be utilized in trauma, wounds, surgery, hernia, etc. (please refer to the entire specification particularly the abstract; Figures 1, 10A; paragraphs 7, 9-40, 69, 93, 95-101; Examples 3-5, 7, 9).
Therefore, the presently claimed method is anticipated and/or rendered obvious by the teachings of Russell et al. The claims would have been obvious because a particular known technique (e.g. applying non-thrombogenic collagen to a damaged area to reduce adhesion) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (US 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious for claims 13-15, 17, and 18 were considered but are not persuasive for the following reasons.
	Applicants contend that Russell et al. does not identically disclose every element of the claimed method (i.e. particularly collagen fusion proteins having a collagen backbone interspersed with one or more triple helix forming peptide motifs which reduce or eliminate tissue adhesion) and that the examiner of record has not provided a reason to support obviousness. Applicants contend that Russell et al. does not teach reducing or eliminating tissue adhesion or fibrosis. Applicants contend that Russell et al. teach against the present claims by repeatedly disclosing that the designer collagens support adherence and spreading of different cell types (see paragraphs 15, 44, and 56). Applicants contend that the only mention of anti-adherence was due to a negative control.
	Applicants’ arguments are not convincing since the teachings of Russell et al. anticipate and/or render obvious the method of the instant claims. Russell et al. teach a recombinant synthetic collagen containing a triple helical backbone protein wherein the Streptococcus triple helical backbone protein is “collagen-like” called “Designer Collagens” wherein pSL163 is the “collagen-like protein from Group A Streptococcus used as a template to insert receptor-binding motifs” (please refer to the entire specification particularly the abstract; paragraph 9, 11, 15, 30, 32; Examples 4, 5). 
	Paragraph 36 reads as follows:
	“In one embodiment, the present invention provides a recombinant synthetic collagen containing a GFPGEN sequence selectively bind to integrin11, but not to 21. This recombinant synthetic collagen supports adherence of endothelial cells, fibroblasts, and chondrocytic cells, but does not support adherence of smooth muscle cells.”.
	Paragraph 46 reads as follows:
	“Selective binding was determined by ELISA-based assays and Surface Plasmon Resonance analysis. The Designer Collagens with GFPGEN as a substrate supports adherence of endothelial cells, fibroblasts, and chondrocytic cells, but does not support adherence of smooth muscle cells.”.
	Paragraph 60 reads, in part, “GFPGEN containing Designer Collagen did not support the adherence of smooth muscle cells (SMC) (FIG. 7D)”.
	Paragraph 62 reads, in part, “These intracellular signaling properties add to the usefulness of Designer Collagens mediating specific cell functions such as…adhesion prevention”.
	Paragraph 69 reads as follows: 
	“Designer Collagens that do not contain any inserted residue such as, pSL163, showed minimal binding to integrin I domains did not support the adherence of different cell types. Thus, these Designer Collagens could be used as anti-adhesion biomaterials. Anti-adhesion materials currently use cellulose or other coatings of a mesh to prevent the formation of adhesion after trauma or surgery. Designer Collagens containing could be useful in cell recruitment or maintenance of a certain cell type in a localized area. The adherence to and subsequent intracellular signaling of 11 and 21 by GFPGER containing Designer Collagens could be useful in stimulating multi-step processes such as angiogenesis. Designer Collagens containing GFPGEN could be optimal vascular graft coatings or stent coatings. This unique biomaterial supports the adherence and spreading of endothelial cells but not smooth muscle cells and does not mediate platelet aggregation. Alternative formulations may include chimeric Designer Collagens encompassing different protein domains to achieve a desired function, chemical crosslinking effects needed to instill a certain property with regard to stability, a chemical effect needed to facilitate attachment of Designer Collagens to a certain material, and undetermined inserts which impart a new property and function of Designer Collagens for new markets. These undetermined inserts could range in function, however, other representative targets include bone sialoprotein binding sequences, integrins 101 and 111 binding sequences, and many extra cellular matrix constituents.”
	Thus, paragraph 69 specifically teaches that designer collagens can be utilized as anti-adhesion biomaterials, the designer collagen biomaterials can have dual functions (i.e. supporting adherence of some cells while not supporting adherence of other cell), and the addition of other inserts with different properties. See paragraph 93 also which teaches the duality of the designer collagens with regard to adhesion. 
	Paragraphs 95-97 read as follows:
	Representative uses of Designer Collagen Hydrogels include but are not limited to 1) vascular applications, 2) hernia repair, 3) adhesion prevention, 4) wound healing, and 5) cell delivery. Generally, vascular products include grafts, patches, shunts, catheters and stents. Study of Designer Collagen in combination with hydrogels has resulted in a platform of formulations that direct endothelial cell adhesion and growth while minimizing the potential for thrombosis, intimal hyperplasia, and mechanical failure. Accordingly, the present invention contemplates that Designer Collagen hydrogels may be usefully incorporated into, for example, 1) vascular patches for carotid endarterectomy, dialysis access, bypass functions, and aneurysm treatment; 2) vascular grafts for bypass functions and dialysis access; 3) vascular stenting such as angioplasty or carotid stenting for the treatment of aneurysms, weak vascular, and flow blockage, shunts, which are used in a variety of situations to reroute blood flow; and 4) vascular catheters, for venous access in patients. 
	Abdominal wall defects may require surgical repair surgery using the tissue or in combination with a medical device, such as mesh. Current mesh-type products, including both synthetic and biological, could be coated with Designer Collagen hydrogels which would provide the cell-material interface. The Designer Collagen hydrogel mesh would be designed to have specific cell-interacting areas and areas that minimize cell-interactions.
	Adhesions are scar-like tissues that form between peritoneum surfaces when the normal mesothelial cell layer is perturbed. Efforts to prevent adhesion formation post-surgery are based on barriers or pharmaceuticals. Barrier efforts have resulted in mesh-types and gel-types. Cell types that have been implicated in adhesion formation include myofibroblasts, endothelial cells, and inflammatory cells with wound healing functions. Designer Collagen hydrogels with decreased modulus would function as a gel and be appropriate for laparoscopy procedures. Designer Collagen hydrogels would contain P163, which does not contain any ligand binding sites and therefore, would not allow cell recruitment to the area. The application of Designer Collagen hydrogels to the damaged area would act as a barrier in the colonization of cells that may facilitate adhesion formation. 
	Paragraphs 98-100 also discuss wound healing applications.

Claims 13-15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Russell et al. U.S. Patent Application Publication 2014/0163205 published June 12, 2014.
For present claims 13-15, 17, and 18, Russell et al. teach methods of providing non-thrombogenic collagen fusion proteins which are anti-adhesion comprising bacterial/Streptococcus collagen backbone with triple helix forming peptide motifs in solution and hydrogels wherein the product can be utilized in trauma, wounds, surgery, hernia, etc. (please refer to the entire specification particularly the abstract; Figures 1, 10A; paragraphs 4-6, 8-41, 44, 46-49, 51, 53, 54, 78, 84, 89, 100, 102, 103, 110, 136; Examples 3-5, 7, 9).
Therefore, the presently claimed method is anticipated and/or rendered obvious by the teachings of Russell et al. The claims would have been obvious because a particular known technique (e.g. applying non-thrombogenic collagen to a damaged area to reduce adhesion) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (US 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious for claims 13-15, 17, and 18 were considered but are not persuasive for the following reasons.
	Applicants contend that Russell et al. does not identically disclose every element of the claimed method (i.e. particularly collagen fusion proteins having a collagen backbone interspersed with one or more triple helix forming peptide motifs which reduce or eliminate tissue adhesion) and that the examiner of record has not provided a reason to support obviousness. Applicants contend that Russell et al. does not teach reducing or eliminating tissue adhesion or fibrosis. Applicants contend that Russell et al. teach against the present claims by repeatedly disclosing that the designer collagens support adherence and spreading of different cell types (see paragraphs 15, 44, and 56). Applicants contend that the only mention of anti-adherence was due to a negative control.
	Applicants’ arguments are not convincing since the teachings of Russell et al. anticipate and/or render obvious the method of the instant claims. Russell et al. teach synthetic collagen comprising a triple helical backbone for wound closure wherein the collagen-mimetic protein has the structure of collagen without cell adhesion (please refer to the entire specification particularly the abstract; paragraphs 5, 10, 11, 44, 46, 51, 60, 63, 66, 72, 78, 100, 104, 107). Russell et al. teach that the Designer Collagens can be used as anti-adhesion biomaterials after trauma or surgery (please refer to the entire specification particularly paragraphs 78, 102, 103).
	Please refer to paragraphs 25, 50, 59, 70, 98, and 100 regarding GFPGEN containing designer collagens not supporting smooth muscle cell adherence.
	See paragraphs 72, 78, and 102 regarding utilizing designer collagens for adhesion prevention/anti-adhesion biomaterials.
	See paragraphs 104 and 105 regarding reducing adhesion and wound healing. See also paragraph 107.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publications 2015/0272729, 2013/0150300, 20120208768, 2009/0203627, and 2007/0099244.
Peng et al., 2013, Engineering multiple biological functional motifs into a blank collagen-like protein template from Streptococcus pyogenes, Journal of Biomedical Materials Research, 102A(7):2189-2196.
Stahl et al., 2012, Encoding Cell-Instructive Cues to PEG-Based Hydrogels via Triple Helical Peptide Assembly, Soft Matter, 8: 10409-10418.
Luo et al., 2011, Self-Assembly of Collagen-Mimetic Peptide Amphiphiles into Biofunctional Nanofiber, ACSNANO, 5(10): 7739-7747.
Yao et al., 2004, Design, Expression and Characterization of Collagen-Like Proteins Based on the Cell Adhesive and Crosslinking Sequences Derived from Native Collagens, J Biochem, 136: 643-649.
Cosgriff-Hernandez et al., 2010, Bioactive hydrogels based on Designer Collagens, Acta Biomaterialia, 6: 3969-3977.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER D STEELE/Primary Examiner, Art Unit 1658